Citation Nr: 0205175	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  93-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for headaches, Bell's 
palsy, a psychiatric disability, and arthritis as secondary 
to Lyme disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The appellant served on active duty for training from May to 
August 1982 and from July 20, 1985 to August 3, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

In a June 1997 decision, the Board denied the appellant's 
claims related to Lyme Disease on the basis that the 
determination of Lyme disease was not confirmed until several 
years after active duty for training and was not associated 
with any incident therein.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 1999, the Court granted a Joint Motion to Remand and 
Suspend Further Proceedings (Joint Motion).  In the Joint 
Motion, the court vacated the Board's previous decision and 
remanded the case to the Board to address conflicting 
evidence and to provide adequate reasons and bases.  The 
Board remanded the case to the RO in August 1999, for further 
development to include an additional VA examination.  In 
March 2000, a VA Infectious Disease examination was 
performed.  

In November 2000, the Board granted the appellant's October 
30, 2000 motion for extension of time for 45 days.  
Additional evidence was received at the Board on December 14, 
2000.  However, appellant did not waive consideration of this 
evidence by the RO.  As a result, the Board remanded the 
appellant's claims to the RO in order to provide them an 
opportunity to review the newly submitted evidence.  In 
response, the RO prepared Supplemental Statements of the Case 
(SSOC), dated in October and November 2001.  The case has 
been returned to the Board and is ready for final appellate 
review. 


FINDINGS OF FACT

1.  Lyme disease was not confirmed until several years after 
the appellant's active duty for training and is not 
associated with any incident in service. 

2.  There is no service-connected Lyme disease disability to 
which current complaints, to include headaches, Bell's palsy, 
a psychiatric disorder, and arthritis, may be attributed. 


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(b) (2001).  

2.  As service connection is denied for Lyme disease, 
headaches, Bell's palsy, a psychiatric disorder, and 
arthritis, may not be considered secondary thereto for 
service connection purposes.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the appellant in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the RO has notified the appellant of the evidence need 
to substantiate his claims as set forth in numerous 
Statements of the Case and Supplemental Statements of the 
Case (SSOC) during the duration of the appeal.  Most 
recently, in SSOCs, dated in October and November 2001, the 
appellant was informed of the notice and duty to assist 
provisions of the VCAA.  In addition, the appellant gave 
testimony concerning his claims at a May 1992 hearing at the 
RO in Roanoke, Virginia.  The appellant was provided a recent 
VA infectious disease examination with regard to his claims 
in March 2000.  Finally, in a statement submitted by the 
appellant's attorney to the RO, dated in November 2001, he 
indicated that the appellant did not have any additional 
evidence to submit in support of his claims and he requested 
that the case be forwarded to the Board for final appellate 
review.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
appellant of the evidence needed to substantiate his claims.  
The Board will proceed with appellate disposition on the 
merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

The appellant contends that he suffers from Lyme disease as a 
result of tick bites received during the two week period of 
active duty for training which began in July 1985.  Service 
medical records includes a copy of an Individual Sick Slip, 
DD Form #689, dated July 22, 1985.  In the section for the 
Unit Commander's remarks are two entries, which were written 
by two different individuals.  One entry is as follows:  
"knee left Injured."  Below this entry is the following:  
"Insect bite's Rash!"  Significant in the section for the 
Medical Officer's remarks, no mention of an insect bite was 
made.  It is also unclear why an exclamation mark was used to 
describe the "Insect bite's rash" and not the left knee 
injury.  A May 1986 Report of Medical History, reflects that 
the appellant reported being in good health.  He indicated 
that he had swollen or painful joints. 

Private and VA medical records, dating from 1989-1990, 
reflect that when examined by a private physician in May 
1989, the appellant complained of a rash after returning from 
the Bahamas four days previously.  It was noted that just 
before he had departed, he had broken out in a rash.  A 
diagnostic impression of possible contact dermatitis versus 
insect bite was entered at that time.  A February 1990 report 
of private examination reflects that the appellant had "no 
major concerns" and the examiner found no difficulties.  
When seen in March 1990, the appellant indicated that he was 
concerned of a tick bite reaction that he had one and one 
half years ago while stationed at Fort McCoy.  The appellant 
stated that he was seen by a Reserve physician but that he 
did not remember what was done.  Lyme disease serology tests, 
performed in March 1990, revealed minimally elevated serum 
Lyme titers.  A handwritten annotation showed, "Tick Bite: ~ 
2 yrs ago. Shot?" A dermatology biopsy follow up report, 
performed in April 1990, revealed a diagnosis of blue nevus, 
not related to an arthropod reaction or Lyme disease.  When 
seen by a private physician in April 1990, the appellant 
related that he had been bit by a tick two years previously 
and, as a result, he had developed a rash which started out 
as a small dot, grew over the lower portions of his leg and 
had a raised border with a central area being cleared.  Since 
that time, the appellant reported having palpitations and 
sudden arthralgias and myalgias.  The physician related that 
he felt compelled to treat the appellant for stage three Lyme 
disease.  The appellant was placed on medication.  An 
assessment of Lyme disease, stable three was recorded at that 
time. 

In an undated report from a private physician to the 
Wisconsin State Epidemiologist of the Wisconsin Division of 
Health, it was reported that the appellant had 
arthralgia/myalgia which began in 1988, and that a tick bite 
occurred in 1988, a month prior to illness.  

Private hospitalization reports, dated in September 1990, 
reflect that the appellant presented to the emergency room 
with complaints of acute onset of right eye pain, weakness 
and paresthesias on the right side of his face.  A diagnosis 
of Bell's palsy was recorded.  He was admitted to the 
hospital with Bell's palsy and Stage III Lyme disease with a 
question of neurologic involvement.  A private infectious 
disease consultation report, dated September 17, 1990, 
reflects that the appellant gave a history that he was at 
Camp McCoy in 1985, that he had sustained deer tick bites, 
especially in the lateralmalleolar area, and that he had 
developed an acute rash in a ring on his right calf.  The 
appellant reported having felt ill with a fever, malaise, and 
achiness for two weeks which settled down into a pattern of 
chronic and recurrent arthralgias, off and on palpitations, 
memory losses, disorientation, and behavior changes.  The 
examiner noted that the appellant had come to the emergency 
room a couple days previously after he had developed acute 
right facial palsy.  An impression of acute Bell's palsy, 
which lasted 72 hours, which was ascribed to Lyme disease but 
apparently five years after the alleged contracting of the 
bacteria was recorded.  The examiner expounded that it was 
certainly possible that the appellant had been re-exposed 
within the last month or two, which was more consistent with 
the usual pattern of Bell's palsy occurring as a stage 2 
manifestation of Lyme disease within the first few months of 
illness.  However, the examiner noted that it was not 
impossible for Bell's palsy to have developed years later.  A 
discharge summary, dated September 19, 1990, reflects that 
the physician had first diagnosed the appellant with Lyme 
disease in April 1990, after his history showed a tick bite 
in 1985 and a bull's-eye lesion.  At discharge, diagnosis of 
stage 3 Lyme disease and Bell's palsy were recorded by the 
examiner. 

An October 1990 VA Infectious Disease Examination report is 
also of record.  After examination, examiner entered an 
impression that the appellant was "certainly consistent" 
with stage 3 Lyme disease, although the findings were not 
"pathognomic."  The VA examiner also stated that the 
appellant had "probably" been exposed to a tick bite at 
Fort McCoy in 1985 and that the sequelae that he experienced 
"may indeed be related to Lyme's disease."  Diagnoses of 
adjustment disorder and headaches were also recorded at that 
time.  

A copy of an "Acute and Communicable Disease Case Report," 
dated September 18, 1990, reflects that the appellant's Lyme 
disease symptoms began in 1988.  

DA Form 2173, dated in September 1990, reported that the 
appellant had been taken to the medical clinic for an insect 
bites rash, was given medication and was released.  It was 
noted that the appellant had received treatment by a private 
physician in September 1990 and was treated for "step" 3 
Lyme disease, which the appellant claimed to have resulted 
from the insect bite.  

An October 1990 handwritten note, submitted by an Army 
Community Hospital in  Fort Leonard Wood, Missouri, reflects 
that there was no documentation in the medical record that 
the appellant sustained any insect bites during the period in 
question (July 1985), and that there was no way to provide or 
disprove whether he incurred this illness as a result of a 
bite in 1985 or not.  

A January 1991 private rheumatology consultation report 
reflects that the appellant reported a history of having Lyme 
disease dating back to his active duty for training at Fort 
McCoy consistent with that previously reported in this 
decision.  The examiner recommended that the appellant should 
have had permanently positive blood serologic test for Lyme 
disease, since the supposed tick bite occurred in 1985 which 
was followed by a rash and flu-like symptoms but which was 
never treated with antibiotics until almost five years later.  
The examiner noted that it was conceivable that the episode 
in service was not Lyme disease.  The examiner recommended 
that reliable lab testing be performed, and if they were 
negative, prior positive Lyme serologies would be false-
positives.  The examiner finally related that if the 
appellant was re-exposed to Lyme disease within the previous 
year and just converted with the bell's Palsy, his serologic 
test should remain positive and not disappear altogether if, 
indeed, his Bell's Palsy was related to the Lyme disease.  

Statements submitted by individuals who served with the 
appellant during his period of active duty for training, 
received by the RO in January 1992, reflect that they 
recalled removing ticks from the appellant's legs in 1985. 

A report entitled, Lyme Disease: A Clinician's Guide, dated 
in January 1989, received by the RO in January 1992, 
discussed current information about the types of Lyme 
disease, the symptoms, such as a bull's eye rash, fly-like 
symptoms, headaches, Bell's palsy, and swollen knees 
associated with each type and the time of onset of symptoms 
after disease onset.  

Statements, submitted by the appellant's friends, family and 
co-workers, dated in March and April 1992, include references 
to the appellants current complaints, especially his mental 
status.  

Private medical reports, dating from January to April 1992, 
reflect that the appellant reported having side effects of 
his Lyme disease, such as depression and headaches. A March 
1992 report reflects that the appellant had Lyme disease in 
1985 and was diagnosed in 1990.  

During a May 1992 hearing at the RO in Roanoke, Virginia, the 
appellant testified that while he was on active duty for 
training, he had several ticks removed from both of his legs, 
that he developed a rash on the right leg, that he received 
an ointment for the rash, and that he had other symptoms such 
as swelling in the knees.  He related that he was 
hospitalized in 1990 with Bell's palsy.  The appellant 
testified that he went to the Bahamas in 1989 and when he 
returned, he had a rash on his arm.  He indicated that he was 
receiving treatment for a nervous disorder and arthritis.  
The appellant indicated that he took medicine for headaches.  
He testified that he was first treated for Lyme disease in 
1990.  He clarified that he was only at Fort McCoy in 1985.  
The appellant's sister indicated that before 1985, the 
appellant was a happy person, and that she became aware of 
his illness in approximately 1989.  

In October 1994, the Board determined that on the basis of 
the evidence of record it was unclear if the appellant's 
disability could be reasonably associated with a tick bite 
during a period of active duty for training in July 1985.  
The claims were  therefore remanded to the RO in Roanoke, 
Virginia for additional development, to include an opinion 
concerning the relationship if any between a tick bite in 
July 1985 and the appellant's current disabilities.  

Records received subsequent to the Board's October 1994 
remand request included additional private treatment records, 
dating from 1990-1993, which revealed treatment for various 
disabilities, to include psychiatric complaints.  

On June 21, 1996, an opinion was provided by a VA infectious 
diseases specialist. His report is as follows:

I was asked to review the claimant's 
medical record. I found there to be no 
evidence of an exanthem of Lyme disease 
or clinical evidence of Lyme disease 
during or within a clinically relevant 
period of time after the claimant's July 
20-Aug. 3, 1985[,] active duty military 
service at Camp McCoy. In 1990, only 
eruptions of "blue nevus" and "veruca 
vulgaris" were seen by physician's even 
though the patient gave a history of a 
"bull's eye" exanthem (which would have 
been compatible with acute Lyme disease 
if it had been present).  The acute, 
first stage of Lyme disease -- the bull's 
eye exanthem -- could not have developed 
as a result of an exposure to Lyme 
Borrelia - carrying - ticks five years 
earlier; the incubation period of Lyme 
disease is measured in a few days to a 
couple of weeks or a little longer rather 
than years.  In later years, after 1990, 
the symptoms of depression and perhaps 
other psychiatric illness predominated in 
this patient's case -- suggesting some 
diagnosis other than Lyme disease.  
Spinal fluid titers were negative for 
Lyme disease.  The minimally elevated 
serum Lyme titers in 1990 were too low to 
be diagnostic of disease.  Although 
Bell's palsy can be a feature of a later 
stage of Lyme disease, it is highly 
unlikely that this patient's Bell's palsy 
was due to a 1985 episode of Lyme disease 
since there was no evidence of Lyme 
disease in 1985 in this patient.  Thus I 
find no evidence of Lyme disease 
resulting from the military service.

In November 1996, the RO received copies of excerpts from 
articles entitled, 
"Protect Yourself from Lyme Disease" and "Lyme Disease the 
Great Imitator" which discussed the signs and symptoms of 
Lyme disease, and treatment and preventive measures regarding 
Lyme disease.  The latter article also described Wisconsin 
and the whole upper Midwest as an area where the disease was 
clustered. 

A letter, submitted by P.K., dated in June 1997, reflects 
that he had served with the appellant during annual training 
in 1985 at Fort McCoy, and that he remembered the appellant 
having a rash with two circles around it on his thigh.

A news article entitled, "Antibiotics cannot treat all tick-
borne disease," by Dr. Peter Gott, discussed the symptoms 
and methods of treatment for Lyme disease. 

A November 1997 report, submitted by Amar J. Singh, M.D., 
reflects that he had treated the appellant for severe 
depression, psychomotor retardation with psychotic features 
which he believed were due to Lyme disease, which were known 
to cause cognitive impairment, psychosis and depression in 
patients.  

Copies of a booklet entitled, "Lyme Disease the Cause, the 
Cure, the Controversy," were received by the RO in October 
1999, and provided information on the prevention, diagnosis, 
and treatment for Lyme disease.  

Private medical reports, dating from 1997-1999, reflect that 
in December 1998, the appellant was diagnosed with residual 
Bell's palsy on the right side, which might or might not be 
related to Lyme disease.  It was also indicated that the 
appellant had mild right sided facial weakness with 
occasional fasciculations and facial myokymia.  In February 
1999, the appellant was diagnosed as having a history of Lyme 
disease with no evidence of any current activity.  A lab 
report, dated in September 1999, indicated that the result of 
Western Blot showed the Lyme Wegener's granulomatosis, 
immunoglobulin G, was negative while the Lyme Western Blot, 
immunoglobulin M was positive.  Other medical reports, dated 
in September and October 1999, noted a diagnosis of "no 
evidence of active disease."  

The appellant was provided a VA infectious disease 
examination in March 2000.  A review of the report reflects 
that the examiner had reviewed the entire claims file, and 
reported the appellant's history consistent with that 
previously reported in this decision.  After a physical 
examination of the appellant, the examiner entered a 
diagnosis of myalgias and arthralgias.  The examiner noted 
that the appellant's history and physical examination was 
suggestive of a diagnosis of Lyme disease.  However, he 
further reported that the onset of the appellant's Lyme 
disease was September 1990 given the history of presentation 
of Bell's palsy and subjective complaints of myalgias and 
arthralgias.  The examiner noted that the appellant's 
complaints of back and knee pain began in 1980 and 1981, with 
a January 1981 visit, which was secondary to a motor vehicle 
accident in 1985.  The examiner indicated that there was a 
history of a bite in 1985 as related by the patient, and 
possibly by a notation in the chart, but that there was a 
question of authenticity due to two different handwritings.  

The VA examiner in March 2000 concluded that it was 
impossible to state that the bites in 1985 caused the 
appellant's Lyme disease because of the following reasons: 
(1)  the appellant resided in Wisconsin and could have been 
exposed to tick bites at other times; (2) the titers that 
were obtained for Lyme disease occurred in 1990, which were 
marginally abnormal, could have been explained by a recent 
vaccination one month immunization in February 1990; (3) the 
appellant's admission for Bell's Palsy in September 1990, 
which usually occurred several months after acquiring a bite 
with a tick that carried the Borrelia burgdorferi, and not 
five years out from exposure.  Overall, the examiner 
concluded that it was impossible to state that the appellant 
had Lyme disease in 1985 regardless of the inability to test 
for it at that time.  In reaching that conclusion, the 
examiner reiterated that the fact that there is a lack of 
documentation of symptoms from 1985 to 1990 and that without 
such objective evidence of symptoms or signs after the tick 
bite prior to his presentation in 1990, it was difficult to 
attribute his 1990 and subsequent problems to the tick bites 
in 1985.   Diagnoses of headaches, of a type that is abnormal 
for Lyme disease, and depression were also recorded by the 
examiner. 

A report entitled, Pest Management Study, Lyme Disease Risk 
Assessment, Fort McCoy, Wisconsin, was received by the RO in 
September 2000.  The report indicated there was a lack of 
well-defined case recognition and reporting system for Lyme 
disease before 1985.  The report indicated that a formal Lyme 
disease program had been established with the Occupational 
Health Nurse (OHN) charged with the responsibility of 
maintaining an updated records of Lyme disease cases acquired 
at Fort McCoy.  The report recommended a standardized method 
for data collection and for reporting all cases of Lyme 
disease, civilian and military, which occurred or were 
acquired at Fort McCoy.  The report further related that the 
OHN had records of nearly 400 patients who had reported to 
the medical clinic for tick bites over the period from May to 
August 1985, that serum was obtained from 313 patients, and 
that the sera were accidentally thawed for an undetermined 
period which rendered them useless.  

A medical report, submitted by Craig N. Bash, M.D., 
specialist in neuro-radiology, was received by the RO in 
November 2000.  Dr. Bash related that he had reviewed the 
service medical records and post-service inpatient and 
outpatient treatment records, X-ray records, appellant's 
testimony, a letter by the June 1996 VA examiner, examination 
report of "5/22/2000," and medical literature.  Dr. Bash 
criticized the opinion of the June 1996 VA examiner, who had 
opined that the appellant's Lyme disease was not the result 
of a 1985 insect bite.  In reaching his opinion, Dr. Bash 
concluded that the appellant's Lyme disease was caused by his 
inservice insect bite because the appellant was in a known 
endemic area, had documented tick bites, had a rash (Bull's 
eye), which was typical for Lyme disease, had an acute 
illness consistent with the early stages of Lyme disease, had 
confirmatory positive high Lyme disease, had been diagnosed 
and treated for Lyme disease, and had chronic complaints, 
which were not inconsistent with the chronic stages of Lyme 
disease.  Dr. Bash listed several references at the end of 
the report. 

In May 2001, the RO received a letter from the OHN supervisor 
at Fort McCoy.  In the letter, it was indicated that if the 
appellant had sought care at Fort McCoy, an annotation would 
have been made in his medical record on his SF 600 in 
addition to the sick slip, but that copies would not be kept 
there.  Furthermore, if a tick had been removed, this fact 
would have been annotated on form SF 600.  The OHN supervisor 
further expounded that she was unsure of the protocol in 
place during 1985, but based on current procedure, the 
protocol would be to remove the tick, send the tick to 
"CHPPM" for analysis, and treat the appellant according to 
the results.  She noted that if a tick had been removed, the 
sick slip would have suggested follow-up care.  Finally, the 
supervisor related that it was very unlikely that the 
protocol in effect in 1985, sick slip documentation, and 
completion of the information on SF 600 would have been 
missed. 

II.  Analysis

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
141, 143 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, a then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).

(i)  Lyme Disease

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an award of entitlement to service connection for Lyme 
disease.  In reaching this conclusion, the Board first 
disputes the veracity of the evidence with respect to whether 
or not the appellant received a tick bite during his active 
duty for training at Fort McCoy in 1985.  In this regard, the 
appellant's DD Form 689, sick slip, reflects that he had an 
insect bite, which was written in a different handwriting 
than the other notations listed on the slip.  Given the 
circumstances, the contemporaneous authenticity of that 
notation is highly suspect.  Regardless, the supervisor at 
OHN specifically indicated that if the appellant did seek 
care for a tick bite at Fort McCoy during the period from May 
to August 1985, it would have been highly unlikely that 
treatment of an embedded tick would have been missed in the 
protocol, on the sick slip documentation and on the SF 600.  
Regarding the veracity of the sick slip and the authenticity 
of the insect bite notation including as standing for the 
receipt of a tick bite specifically, the supervisor related 
that if the provider did remove a tick on that date, follow-
up would have been noted in the Remarks section of the 
report.  As noted previously in this decision, there are no 
other findings or references in the appellant's service 
medical records with respect to a tick bite, Lyme disease or 
any of the claimed symptoms. 

However, even assuming that the appellant might have 
sustained a tick bite during his period of active duty for 
training in 1985, the clinical evidence does not indicate 
that any symptoms of Lyme disease, which did not develop 
until 1990, years after the alleged exposure, were 
etiologically related to the inservice bite.  In support of 
this conclusion, the Board observes that intervening 
examinations and treatment reports do not reflect any 
findings, complaints or history of Lyme disease.  In this 
regard, when examined by a private physician in May 1989, 
there was no evidence of Lyme disease or any of the claimed 
symptoms.  Indeed, the appellant specifically denied having 
any headaches, neurological problems, psychiatric 
symptomatology, or skin disease.  He related that he was in 
good health.  

It is noted that when the appellant was hospitalized for 
acute Bell's Palsy in September 1990, he gave history of 
having had a bull's-eye lesion in 1985.  In contrast, 
however, both the VA examiners, who had examined the 
appellant in June 1996 and March 2000, unequivocally 
concluded that without objective evidence of symptoms or 
signs between the alleged tick bite in 1985 and 1990, it was 
highly unlikely that the symptoms in 1990 and subsequent 
problems were due to a 1985 alleged tick bite and bull's eye 
legion.  Significantly, the VA examiners in question were 
specialists in infectious diseases; they had reviewed the 
entire claims files, recorded a complete chronology of the 
appellant's symptoms, and had physically examined the 
appellant.  

The essential rationale for both of the VA examiners' 
opinions was that the incubation period of Lyme disease was 
measured in a few days to a couple of weeks rather than 
years.  In addition, the VA examiner in March 2000 
specifically indicated that at the time of the alleged tick 
bite in 1985, the appellant had resided in Wisconsin and 
therefore could have been exposed to tick bites at other 
times.  In support of the VA examiner's opinion, the Board 
would point to the article entitled, Lyme Disease The Great 
Imitator, which discussed that Wisconsin, the region in which 
the appellant lived, and the entire upper Midwest was 
described as an area where Lyme disease was clustered.  Thus, 
the appellant could have been exposed to a tick bite at 
another time outside his two week period of active duty for 
training.  The VA examiner in March 2000 also discussed the 
appellant's minimally elevated serum Lyme titers in 1990, and 
concluded that they could have been the result of a 
vaccination one month previously.  The examiner noted the 
notorious inaccuracies of Lyme serology in 1985.  
Notwithstanding, he concluded that irrespective of the 
unreliability of testing procedures for Lyme disease at that 
time, without objective evidence of symptoms or signs after 
the alleged tick bite prior to the appellant's presentation 
in 1990, it was difficult to attribute his 1990 and 
subsequent problems to the 1985 tick bite.  These VA 
examination reports, prepared by physicians trained in the 
diagnosis and treatment of infectious diseases, have very 
high probative value.   

In contrast to the June 1996 and March 2000 VA opinions 
concluding that the appellant's Lyme disease and resulting 
symptoms in 1990 were not the result of an alleged tick bite 
during active duty for training in 1985, Craig N. Bash, M.D., 
specifically concluded the converse, that the Lyme disease 
was the result of an inservice tick bite.  However, Dr. Bash 
is not a specialist in infectious disease, did not physically 
examine the appellant prior to rendering his opinion, and 
apparently did not review the March 2000 VA infectious 
disease examination report.  More importantly, in contrast to 
the June 1996 and March 2000 VA examiners, Dr. Bash did not 
provide an incubation period for Lyme disease.  In addition, 
he indicated that the appellant had clearly documented tick 
bites per his sick slip in service, which, as noted 
previously, is open to question, both in terms of its 
veracity and exactitude.  In any event, the term "clearly 
documented tick bites," is an ill-founded conclusory 
statement.  In addition, two of the reasons given by Dr. Bash 
for concluding that the appellant's Lyme disease was caused 
by his inservice insect bite was that the appellant had had a 
rash (bull's eye) and that he had lived in an area known for 
tick bites.  As noted previously, the appellant only reported 
having a history of a bull's eye rash; this symptom was not 
objectively documented on any private or VA clinical 
evaluation.  With regards to the appellant living in an area 
known for tick bites, as indicated by the VA examiner in 
March 2000, Wisconsin, the state in which the appellant 
resided from 1985-1989, was known as an endemic area for Lyme 
disease.  Thus, Dr. Bash failed to discuss alternative 
possibilities for the origin of the appellant's Lyme disease.  
Dr. Bash's opinion is thus given little probative value.  

The Board must find that based upon an overview of the entire 
record, including the aforementioned opinions, the clear 
preponderance of the evidence of record is against the 
appellant's claim of entitlement to service connection for 
Lyme disease.  

While the appellant has testified that his current Lyme 
disease is a result of a tick bite during active duty for 
training in 1985 at Fort McCoy and he has submitted 
statements from fellow servicemen to the effect that they had 
pulled ticks off of the appellant's legs during active duty 
for training, they are not shown to be qualified to render a 
medical diagnosis or opinion.  Hence, the appellant's and his 
fellow servicemen's views as to the etiology of the Lyme 
disease are specifically outweighed by the medical evidence 
of record cited above.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The appellant has submitted a number of medical articles and 
treatise material describing Lyme disease, including its 
diagnosis and treatment.  Although this evidence is 
pertinent, in that it provides information regarding the 
disability under scrutiny, its probative value is far 
outweighed by the medical opinions offered by the VA 
physicians skilled in the treatment and diagnoses of 
infectious diseases.  In explanation, these physicians 
considered the specific case at hand, namely the etiology of 
the appellant's Lyme disease versus posed case histories and 
hypotheticals considered in the medical treatises.  The VA 
physicians had the benefit of a review of the appellant's 
specific medical record as well as the actual examination of 
the appellant.  The relative value of the treatises in 
question is speculative at best in contrast to the medical 
records that concerned the actual case at hand, namely, the 
appellant's Lyme disease.  In any event, the opinions arrived 
at by the VA specialists are not necessarily inconsistent 
with the information contained in the treatises in question, 
in fact, in most instances, the treatises are neutral on the 
subject of whether the appellant's Lyme disease had its 
origin in service.  

Specific note is also taken of the argument posed by the 
appellant's attorney's that the correspondence requesting 
pertinent medical opinions from the RO to the OHN was 
improperly suggestive and that it violated the Court's 
holding in Coyalong v. West, 12 Vet. App. 524, 534-35 (1999) 
(holding that questions that the RO presented to an 
orthopedic specialist in a memorandum violated fairness 
regulations insofar as they requested that the specialist 
refute the opinion of the appellant's private physician, and 
limited the inquiry to two narrow issues).  However, a review 
of the RO's correspondence to OHN, dated in April 2001, 
reflects that the RO actually asked the OHN to corroborate 
the appellant's claim as to presence of a tick bite during 
his active duty for training in 1985.  Indeed, the OHN was 
specifically requested to send any information that was in 
its possession which might verify the appellant's claim, and 
if no records were available, this was to be indicated.  The 
fact that the RO requested  evidence which might either 
support or refute the appellant's claims does not violate the 
Court's holding in Coyalong, which prohibited framing 
questions which might suggest an answer or limit the field of 
inquiry by the expert.   

(ii)  Entitlement to Service Connection for Headaches, Bell's 
Palsy, a Psychiatric Disorder, and Arthritis, as Secondary to 
Lyme Disease

The evidence of record does not show that the appellant had 
headaches, Bell's palsy, a psychiatric disorder, and/or 
arthritis in service, or that they were directly associated 
with his period of service, nor does the appellant argue 
otherwise.  The appellant and his attorney assert, in 
essence, that the appellant's headaches, Bell's palsy, a 
psychiatric disorder, and arthritis are a result of and are 
secondary to his Lyme disease.  Under the applicable 
criteria, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected 38 C.F.R. § 3.310 (2001).  It is on this 
basis that the appellant is seeking service connection.  In a 
case such as this one, where the regulation and not the 
evidence is dispositive, the claim must be terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Since service connection cannot be established for Lyme 
disease based upon the evidence of record, and since the 
appellant seeks service connection for headaches, Bell's 
palsy, a psychiatric disorder, and arthritis, secondary to 
Lyme disease, there is no basis to grant secondary service 
connection for those disorders.



ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for headaches, Bell's 
palsy, a psychiatric disorder, and arthritis, secondary to 
Lyme disease is denied.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

